PETERS, J.
The evidence in this ease tends to show that Campbell entered into two contracts with Ingersoll: The one with him as the agent of Hopley & Co., to pilot the ship “Virgin” from the port of Mobile to Havana, in violation of the blockade maintained by the forces of the United States of the said port of Mobile. There is no doubt, that in ease of a civil war or rebellion, a government may blockade its own ports. — Prize Oases, 2 Black» 685 ; Pres’t Lincoln’s Proc. of Blockade, April 19, 1861; U. S. Stat. at Large, appendix, p. ii, No. 4 ; Santissima Trinidad, 7 Wheaton, 283. And a contract to violate a blockade so set on foot was void, because it was forbidden by the public policy of the nation. — Kennett v. Chambers, 14 How. 38.
The second contract was made by Campbell with Ingersoll, in his individual capacity. In this the evidence tends to show that Ingersoll agreed to become the bailee of' Campbell for the one thousand dollars in gold, which was advanced to Campbell by Hopley & Go., in part execution of the illegal agreement to violate the blockade. This contract of bailment the jury by their verdict have declared did exist. If it did, it was not illegal. On the payment by Hopley & Co., through their agent, Ingersoll, of the one thousand dollars in gold to Campbell, on the contract to violate the blockade, the money thus.paid became the property of Campbell. The illegality of the contract on which this money had been earned did not taint the validity of Campbell’s title to it. And if it was Campbell’s money, then he could leave it or deposit it with Ingersoll to keep for him until his return, and Ingersoll might agree to this. Such a transaction would not be unlawful. It was at least a deposit which amounted to a naked bailment, if no more. — Story’s Bailm. §§ 3, 4; 2 Pars. Cont. 89, 96, 97 ; 2 Kent. 559, 560, 566, 567. There can be no reasonable question about the lawfulness of such a con*287tract. Upon this bailment, it seems, this action is founded, and not upon the contract to violate the blockade. A legal agreement may be connected with matters growing out of the execution of an illegal contract, but this connection does not necessarily taint the legal transaction with illegality. — Armstrong v. Toller, 11 Wheaton, 258. Such is the case in this instance. Then, it appears that the contract between Ingersoll and Campbell, whatever this might have been, was not forbidden by law.
On such a contract interest is recoverable, after demand. Porter v. Nash, 1 Ala. 452 ; Kirkman v. Vanleer, 7 Ala. 217; Cheek v. Waldrum and Wife, 25 Ala. 152; Maxey v. Knight, 18 Ala. 309.
The charge of the court below was in conformity with this exposition of the law applicable to the facts, and it was therefore free from error. The first and second charges, asked by the defendant below, which were refused by the court, being in opposition to the charge as given, were properly refused. The third charge asked by the defendant was correct, so far as it placed the right to recover on the fact that the defendant must have actually received money or money’s worth as the property of the plaintiff, previous to the commencement of the suit. — Greenlf. Ev. § 117 ; Hill's Adm'r v. Kennedy, 32 Ala. 523 ; Hitchcock v. Luken's, 8 Port. 333. But the second portion of this charge is erroneous; because it limits the recovery to the amount deposited, and assumes that the contract upon which it was deposited was illegal. The bill of exceptions does not purport to set out all the testimony delivered in the cause. In such a case, the presumption to be indulged in this court is, that there was evidence before the court below to support the action of that court. It will therefore- be presumed that this charge was not supported by the proofs, and, therefore, properly refused.
Let the judgment of the court below be affirmed.